Citation Nr: 0109337	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  99-18 251A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether the veteran submitted a timely Notice of Disagreement 
with the March 1996 rating decision.





ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel




INTRODUCTION

The veteran served on active duty from April 1988 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in March 1996 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In a statement received at the Board in March 2001, the 
veteran raises additional issues of entitlement to service 
connection for a low back injury and a left leg injury.  
Neither of these issues is currently on appeal before the 
Board.  These issues are referred to the RO for the 
appropriate action. 


FINDINGS OF FACT

1.  In rating decision of March 1996, the RO determined that 
the veteran's claim for service connection of right hand, 
right arm and right elbow injury was not well grounded; the 
veteran was notified of this decision by letter dated March 
26, 1996.

2.  The veteran's Notice of Disagreement to the March 1996 
rating decision was dated by the veteran and received at the 
RO in May 1997.


CONCLUSION OF LAW

The veteran's Notice of Disagreement with the March 1996 
rating decision was not timely filed.  38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. §§ 20.302(b), 20.305 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has contended that his claims for service 
connection for right hand, right arm, and right elbow 
disabilities, have remained open since he filed a claim in 
July 1991.

I.  Factual Background

In light of the veteran's contention that a claim filed in 
July 1991 has remained open, the Board will discuss the facts 
of that claim initially.  In July 1991, the veteran filed a 
claim for service connection for left hip injury, right wrist 
injury, and swelling of the head.  In rating decision of 
November 1991, service connection for right wrist injury was 
essentially denied on the basis that symptomatology noted in 
service was acute and transitory; service connection for left 
hip and head injuries was denied on the basis that they were 
the result of the veteran's willful misconduct.  In January 
1992, the RO received a timely Notice of Disagreement with 
the November 1991 rating decision and a Statement of the Case 
was mailed to the veteran in May 1992.  In July 1992, within 
60 days of the mailing of the Statement of the Case, the RO 
received a request from the veteran for an extension of time 
to appeal.  In a letter from the RO to the veteran, dated in 
November 1992, it was explained to him that he had 60 days 
from the date of the Statement of the Case or one year from 
the date of mailing of the notice of the November 1991 rating 
decision in which to appeal and that, in this case, he must 
file a VA Form 1-9 on or before December 6, 1992.  The RO 
implicitly denied the veteran's request for an extension of 
time, past December 6, 1992, in which to file a substantive 
appeal.  The RO did not receive a VA Form 1-9, or other 
correspondence constituting a substantive appeal, until May 
1993.  Accordingly, the November 1991 rating decision became 
final.

In November 1995, the RO received another claim from the 
veteran.  In rating decisions of January and March 1996, 
claims for service connection for right hand, right arm and 
right elbow disabilities were denied on the basis that the 
claims were not well grounded.  The RO did not receive a 
Notice of Disagreement until May 1997.  In a letter dated 
later that month, the RO notified the veteran that his Notice 
of Disagreement had not been filed in a timely manner.  The 
RO received a Notice of Disagreement, dated in April 1998, in 
regard to the determination that the Notice of Disagreement 
received in May 1997 had not been timely.  The veteran noted 
in that correspondence that his claim had been open since 
July 1991.

In May 1999, the RO mailed the veteran a Statement of the 
Case in regard to the issue of whether the Notice of 
Disagreement received in May 1997 had been timely filed.  In 
a statement dated in June 1999, the veteran noted that he had 
been on 
active duty when he was in an accident in May 1990.  He noted 
that he had been very sick since then.

In June 1999, the RO also received a statement from the 
veteran, dated in February 1997, in which the veteran 
requested a 30-day extension in which to file his Notice of 
Disagreement with the March 1996 rating decision.  It does 
not appear from the evidence in the veteran's claims file 
that the RO received this statement prior to June 1999.

In another statement from the veteran, dated in June 1999, he 
claims that in February 1997 he requested a 30-day extension 
to file a Notice of Disagreement with the March 1996 rating 
decision.  He further claims that he forgot to note on the 
May 1997 Notice of Disagreement that he had requested 
additional time in a February 1997 statement.  In September 
1999, the RO received a VA Form 9.

In August 2000, the veteran was notified that his appeal had 
been transferred to the Board.  In October 2000, the Board 
received a request from the veteran for a 90-day extension, 
beginning on November 15, 2000, to appoint a representative 
and submit additional evidence.  In a letter dated in 
December 2000, the Board notified the veteran that it had 
granted his motion for an extension of time and that a 90-day 
extension was granted from December 14, 2000, the date of the 
Board's letter.  

On March 14, 2001, the Board received a statement from the 
veteran.  Although the veteran did not submit a written 
waiver of initial review by the RO, the Board finds that a 
remand for the RO to review this March 2001 statement is not 
necessary as this statement does not contain pertinent 
evidence regarding the current issue on appeal which is 
whether the Notice of Disagreement received in May 1997 was 
timely filed.  See 38 C.F.R. § 20.1304 (c) (2000) (any 
pertinent evidence submitted by the appellant must be 
referred to the RO for review and preparation of a 
Supplemental Statement of the Case unless the appellant 
provides written waiver of this procedural right).

II.  Analysis

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In the present case, however, the Board finds that neither 
additional development nor additional notice to the veteran 
is required.  The veteran received notification of the 
requirements of filing a Notice of Disagreement in the notice 
enclosed with the March 1996 rating decision.  Moreover, in 
1991, the veteran had filed a claim which was denied and he 
had been informed at that time of the requirements of 
appealing a rating decision.  In addition, the May 1999 
Statement of the Case provided the veteran with the relevant 
VA regulations.  Neither the evidence of record nor the 
veteran has indicated that there is any additional evidence 
pertinent to the issue of whether a notice of disagreement 
with the March 1996 rating decision was timely filed.  
Accordingly, the claim need not be remanded pursuant to the 
above noted change in law.

The Board acknowledges that the RO denied the veteran's 
claims in the March 1996 rating decision on the basis that 
they were not well grounded.  However, as discussed 
hereinafter, the RO did not receive a Notice of Disagreement 
until May 1997 and it was untimely filed.  Accordingly, the 
March 1996 rating decision became final prior to the 
enactment of the VCAA in November 2000.  Based on the facts 
in this case, the March 1996 rating decision is final.  The 
veteran is hereby notified of the enactment of the VCAA.

Filing a timely appeal requires several steps.  After the RO 
renders a determination, the claimant has one year from the 
date that decision was mailed to him or her to file a Notice 
of Disagreement.  Otherwise, that determination will become 
final.  The date of mailing the letter of notification of the 
determination is presumed to be the same as the date of that 
letter.  38 C.F.R. § 20.302(a) (2000).  After the RO receives 
a Notice of Disagreement, it must issue to the claimant a 
Statement of the Case.  Thereafter, the claimant must submit 
a Substantive Appeal in a timely manner to perfect the 
appeal.  38 C.F.R. § 20.202 (2000).

In the instant case, the issue on appeal is whether the 
veteran filed a timely Notice of Disagreement with the March 
1996 rating decision.  That decision was mailed to the 
veteran on March 26, 1996.  The evidence of record indicates 
that he received the appropriate notice as to his right to 
appeal and how to appeal the decision.  There is no 
indication that the March 1996 notice was returned to the RO 
as undeliverable.

The next correspondence of record is a VA Form 21-4138 
containing a "Notice of Disagreement" from the veteran.  
The statement is dated May 8, 1997 and was received at the RO 
later that month.  The veteran clearly received the March 26, 
1996 notice letter as he refers to it in this statement.  The 
veteran did not note that he had submitted an earlier Notice 
of Disagreement with the March 1996 rating decision.

The May 1997 Notice of Disagreement clearly was not received 
within one year after the March 1996 rating decision and 
notice thereof.  Accordingly, that Notice of Disagreement was 
not timely.

The veteran was informed of this in a Statement of the Case 
dated in May 1999.  In June 1999, the RO received a copy of a 
VA Form 21-4138 requesting a 30-day extension to file a 
Notice of Disagreement.  The form was dated February 23, 
1997.  Although the statement is dated in February 1997, 
which was within one year after the veteran was mailed the 
March 1996 rating decision and notice, the evidence in the 
veteran's claims file does not show that the RO actually 
received this February 1997 statement until June 1999.  
Accordingly, the RO did not receive a Notice of Disagreement 
within one year of the March 26, 1996, notice and rating 
decision.  Therefore, the March 1996 rating decision became 
final.


ORDER

A Notice of Disagreement with the March 1996 rating decision 
was not timely received and that decision became final.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

